 

Case 2:20-mj-00108 Document 1 Filed on 01/12/20 in TXSD Page 1 of 3

Untied: States Gourse
Southern District of Texas
FILED

qa A O%
UNITED STATES DISTRICT COURT | JAN 12 220 _
SOUTHERN DISTRICT OF TEXAS  pavid J. tradley, Cletkof Cout

UNITED STATES OF AMERICA oo oe
oe tae re CRIMINAL COMPLAINT ~~
Loren Julius POGUE

Case Number; 2:20-MJ-108

|, the undersigned complainant state that the following is true and correct to the best of my

 

knowledge and belief. On or about January 10, 2020 in Kenedy County, in the
(Date)
Southern District of Texas, defendant, Loren Julius POGUE

did knowingly or in a reckless disregard of the fact that an alien had come to, entered, or remained i in the United
States jn, violation of law, transport, or move or attempt to transport or move such alien within the |
means of transportation or otherwise, in furtherance of such violation of law

  
 
 
  
  
     

 

 
  
  
   
 
 

“United States Code, section(s)

order Patrol Agent
‘, Official Title

 

following facts

idavit of U.S. Border Patrol Agent a “Angel C. Davil |

Continued on the attached sheet and made a part of this complaint: [xX ]yes

 

a ifnature of Complalnant./

 

Submitted by reliable electronic means, sworn to, signature Angel C. Davila
attested telephonically per Fed.R.Crim.P.4.1, and 1 probable cause "Printed Name of Complainant

found on the:

January 12, 2020 Corpus Christi, Texas
Date City and State

Jason B, Libby U.S, Magistrate Judge “he by

Name and Title of Judicial Officer Signature of Judicial Officgg— ig,

 

 
 

   

“to the secondary inspection 2 are

Case 2:20-mj-00108 Document 1 Filed on 01/12/20 in TXSD Page 2 of 3

AFFIDAVIT

The information contained in this report/affidavit is based upon my personal participation in the

investigation, ‘which included, but is not limited to information relayed to me by other agents and ©

officers participating in the investigation.

Probable Cause/Facts:

On January 10, 2020, at approximately 7:50 P.M., a red in color Ford Fusion approached the
primary inspection area of the Javier Vega Jr. Border Patrol Checkpoint near Sarita, Texas. Border
Patrol Agent (BPA) M. Gonzalez, was performing assigned primary inspection duties. —

When the vehicle came to a complete stop the agent asked the driver, later identified as Loren
Julius POGUE, if he was a United States citizen. POGUE answered by saying "yes, sir". BPA M.
Gonzalez then asked the front seat passenger if he was also a United States citizen. He answered
by saying "yes". BPA M. Gonzalez then looked into the back seat area of the vehicle and observed
a large silver plastic container sitting on the back seat. BPA M. Gonzalez then asked POGUE
where they were travelling to and POGUE answered by saying that they were travelling to Fort
Worth, Texas. Typically, people travelling to work store tools, heavy equipment and safety

. POGUE i if they were travelling to Fort Worth, Texas to work and he ‘answered by: saying ™o,wete
going to visit family". It.was at this time that BPA M. Gonzalez noticed aod his demeanor changed

    

discovered a possible alien smuggling attempt.

Once in the secondary inspection area, Border Patrol Agents discovered a subject, later identified
as LOPEZ-Chacon, Rolando Javier, concealed in the rear of the trunk and another subject
concealed inside the large plastic container that was on the back seat. Agents questioned as to their
citizenship and both subjects freely admitted to being citizens of Mexico and Ecuador. It was at
this time that all subjects, including POGUE and the front seat passenger were placed under arrest
and escorted into the Javier Vega, Jr. United States Border Patrol Checkpoint for further
processing.

Miranda Rights:

All subjects were advised of their Miranda Rights in their preferred language. All subjects
acknowledged they understood their rights. All subjects were willing to provide statements without
the present of an attorney.

Defendant Loren Julius POGUE statement:

POGUE stated an acquaintance named Carlos, made a post on social media site Snapchat, saying
that he had a way to make a lot of money and to contact him for more details. POGUE further
stated he contacted Carlos and Carlos told POGUE that he would get $900 U.S. currency for each
alien that he smuggled. POGUE later met Carlos today and was given two aliens to smuggle
through the Border Patrol Checkpoint. POGUE stated he placed one of the aliens in the trunk of

1

 

d inform the other agents assigned. to the checkpoint t that he had d

 

 
 

 

Case 2:20-mj-00108 Document1 Filed on 01/12/20 in TXSD Page 3 of 3

the vehicle, in Raymondville, Texas and that the other one got in to the large container once they
got near the checkpoint and that he, POGUE, put the lid on the container.

“Material Witness Rolando Javier LOPEZ-Chacon statement: ©

LOPEZ-Chacon stated he left his home (Ecuador) approximately eight days ago and ilepally
crossed into the United States three days ago. Once in the United States, LOPEZ~Chacon states
he was taken to an unknown home where he stayed for two days. On Friday, January 10, 2020, he
was picked up and taken to an unknown location where a red color vehicle was waiting. LOPEZ-
Chacon stated there was already two men (POGUE and unknown subject) waiting in the red
vehicle. LOPEZ-Chacon stated he was sitting in the backseat of the red vehicle when the last
person arrived. LOPEZ-Chacon stated he was told to get into the trunk of the vehicle by the driver
(POGUE, Loren Julius) and was not told how to get out of the trunk in case of an emergency.
LOPEZ-Chacon stated he was afraid the entire time he was in the trunk. LOPEZ-Chacon stated
he was trying to get to New York.

Disposition:
The case was accepted by the Assistant United States Attorney’ s Office against Loren Julius POGUE
for prosecution 8 USC 1324, Alien Smuggling, Rolando J avier LOPEZ- Chacon was Kept as Material

“Witness. |

 

Ang¢l-C. Davila

 

Submitted by reliable electronic means, | sworn to,
signature attested telephonically per Fed.R.Crim.P.4.1,

probable bo fo nuary 12, 2020.

son B. Libby ao

nited States Magistrate Judge

 
   
 

 

 

 
